DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claim 14, line 4, the phrase “means of water mist” is claimed and invokes 35 U.S.C. 112(f).  It is further defined in the specification on page 20, line 22 through page 21, line 1.  In order to place in better form, it is suggested that language such as --means for misting water--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the disclosed invention is wholly inoperative and therefore lacking in credible utility.  What has been disclosed is a concept more in the realm of speculation and conjecture than the reduction of an idea to a practical application based on science and technology.
Regarding claim 1, applicant claims a spiral artificial generator for artificial generation of a tornado, a hurricane, yellowdust, or a typhoon, the spiral artificial generator being constructed on land or at sea in a northern or southern hemisphere from which a tornado, a hurricane, yellowdust, or a typhoon originates, the spiral artificial generator for generation of an updraft artificially generating a small artificial tornado, hurricane, yellowdust, or typhoon in accordance with an identical principle weakening generation energy of a tornado, a hurricane, yellowdust or a typhoon while artificially distributing the generation energy, wherein a diameter D of the spiral artificial generator is selected by a basic module formula D = 0.382H obtained by dividing a selected height H of the spiral artificial generator by a golden ratio of 1.618 twice in succession, a module formula H = 2.618D opposite to the basic module formula is used when the diameter D of the spiral artificial generator is selected first, funnel-shaped arresters made of silver (Ag) are basically installed at a top of the spiral artificial generator, a solar cell heat collecting plate is installed on an outer wall of the top, and a door configured to be selectively opened and closed by solar cells and wind power generation, a blower configured to blow air, sucked through the door, to the artificial generator, and a stainless steel plate and heating coil configured to heat inner walls of the paths are installed on a bottom of the spiral artificial generator, thereby forming a basic form of the spiral artificial generator.  In order for an invention, process or otherwise, to have credible utility, the application disclosure must contain sufficient evidence and reasoning to permit a person of ordinary skill in the art to believe the asserted utility.  In this case, the application does not contain sufficient information to permit a person of ordinary skill in the art to believe that the process disclosed could achieve the asserted useful result, since applicant has shown no evidence of reducing the speculation and conjecture to practice in either a laboratory or natural environment setting.
Regarding claim 2, applicant claims a spiral artificial generator for artificial generation of a tornado, a hurricane, yellowdust, or a typhoon, wherein in order to artificially generate a powerful artificial rising current by constructing a spiral artificial generator on land or at sea in a northern or southern hemisphere which is rich in a tornado, a hurricane, yellowdust, or a typhoon, first to fourth artificial generators (A, B, C, E), which are four coaxial cylindrical structures each having a stepped spiral blade in an internal structure of the spiral artificial generator, are included, stepped spiral blades are basically installed on an inner wall of a first path between the first and second artificial generators (A and B), which are the first and second cylindrical structures and an inner wall of a third path between the third and fourth artificial generators (C and E), which are the third and fourth cylindrical structures, in a counterclockwise direction (in the southern hemisphere, a clockwise direction), respectively, in order to continuously generate spiral motion of air, a stepped spiral blade is installed on an inner wall of the third path between the second and third artificial generators (B and C) in a clockwise direction (in the southern hemisphere, a counterclockwise direction) in a plane in order to reinforce artificial spiral motion of the second and fourth cylindrical structures, and doors configured to be selectively opened and closed to separately suck external air are installed at lower ends of the second to fourth artificial generators (B, C and E) of the coaxial cylindrical structure, respectively, thereby forming a basic form of the spiral artificial generator.  In order for an invention, process or otherwise, to have credible utility, the application disclosure must contain sufficient evidence and reasoning to permit a person of ordinary skill in the art to believe the asserted utility.  In this case, the application does not contain sufficient information to permit a person of ordinary skill in the art to believe that the process disclosed could achieve the asserted useful result, since applicant has shown no evidence of reducing the speculation and conjecture to practice in either a laboratory or natural environment setting.

On the issue of compliance with the utility requirement of 35 U.S.C. 101, the following statement made by the Supreme Court of the United States is on point:

“This is not to say that we mean to disparage the importance of contributions to the fund of scientific information short of the invention of something “useful”, or that we are blind to the prospect that what now seems without “use” may tomorrow command the grateful attention of the public.  But a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.  “[A] patent system must be related to the world of commerce rather than to the realm of philosophy.”
See, Brenner v. Manson, 148 USPQ 689, 696 (US SupCt 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The standard for enablement is whether a person skilled in the art would have sufficient information from the application disclosure to make and use the claimed invention without undue experimentation.  In this case, the amount of experimentation necessary to use the process disclosed would be undue.  Undue experimentation would be necessary because:
The claimed invention is broad and sweeping in scope.
The nature of the invention is that of a large-scale environmental change.
The state of the prior art offers no reasonable background from which to judge the feasibility of the invention.
The level of one of ordinary skill in this art is best characterized as that of a theoretical scientist dealing in probabilities and possibilities rather than that of an engineer dealing in practical applications of technology.
The outcome of the disclosed concept is entirely unpredictable.
The application is devoid of working examples.
The quantity of experimentation needed to use the invention based on the content of the disclosure can only be characterized as astronomical considering the lack of background information, past experimentation, and specific detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wurtzel ‘347, Harman ‘696 and Gill et al ‘765 disclose various types of artificial vortex/tornado generators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752